       Case 1:19-cr-00358-BCM Document 31 Filed 08/18/20 Page 1 of 1




                                              August 18, 2020

VIA ECF
Honorable Barbara Moses
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   U.S. v. Justin Fiallos, 19 Cr. 358 (BCM)

Hon. Judge Moses:

     I write to request that Your Honor order the United States
Pretrial Services Office in the Southern District of New York to
release Mr. Justin Fiallos’ passport to Mr. Fiallos, or to a
representative from my office. Mr. Faillos’ passport was surrendered
to Pretrial Services during the pendency of his criminal case. On
May 20, 2020, Mr. Fiallos received a sentence of 6 months probation
and 100 hours community service. Pretrial Services has informed my
office that they can only release Mr. Fiallos’ passport pursuant to
a Court order. We thus respectfully request that the Court order the
release of his passport.

                                           Respectfully submitted,

                                           /s/
                                           Amy Gallicchio
                                           Assistant Federal Defender

                            SO ORDERED:


                            _____________________________
                            HONORABLE BARBARA C. MOSES
                            United States District Judge
                            August 18, 2020
